Citation Nr: 0516132	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1966.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from March 2002 and April 2002 
rating decisions that denied service connection for a 
cervical spine disorder and determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a low back disorder, respectively.  

In February 2004, the Board determined that new and material 
evidence to reopen the claim of service connection for a low 
back disorder had been received.  

The Board then remanded both issues on appeal to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested cervical 
spine complaints or findings in service or until many years 
thereafter.  

2.  The current demonstrated cervical spine degenerative 
changes are not shown to be due to any event or incident of 
the veteran's period of active service or to have been 
manifested by continuous symptoms following service.  

3.  The currently demonstrated low back degenerative changes 
are shown as likely as not be due to an injury that was 
sustained during the veteran's active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by lumbar spine degenerative 
changes is due to injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  The veteran's cervical spine disability manifested by 
degenerative changes is not due to disease or injury that was 
incurred in or aggravated by active service; nor may any 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran elected top forego his 
right to a hearing.  

Further, by the July 2002 Statement of the Case, the February 
and March 2004 letters, and the March 2005 Supplemental 
Statement of the Case, the veteran and his representative 
have been notified of the evidence needed to establish the 
benefits sought, and he has been advised regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, further discussion of VCAA is not required.  


Factual Background 

The veteran asserts that he was injured in service when a 
shelf fell and hit him on the back and neck.  He reported 
being treated for a neck injury at that time and for back 
pain resulting from that injury.  He also notes that, since 
1984, he has experienced increasing problems in his neck and 
back.  

In support of his claim, the veteran has pointed to his 
service medical records, which show that he was treated for 
back pain in service.  

In a May 1961 health record, an examiner indicated that the 
veteran had been treated for a "strained back."  It was noted 
that he had reported experiencing extreme discomfort in his 
back after lifting a heavy box of books on the previous 
night.  

Subsequent service medical records show that, in January 
1965, x-ray studies were obtained of the lumbar spine after 
the veteran reported experiencing severe intermittent lumbar 
paraspinal muscle spasms.  The x-ray results were found to be 
normal.  

In a report of medical examination completed in November 
1966, it was noted that the veteran had a history of 
fluctuant severe back pain with no complications and no 
sequelae.  

A similar notation was included in the report of a medical 
examination completed in January 1967.  In both of these 
reports, clinical evaluation of the spine was noted to be 
normal.  

In August 1978, the veteran was treated for complaints of 
stiffness and soreness in his low back.  It was noted that 
the veteran had indicated that his low back pain dated back 
to an injury sustained in service when he was lifting some 
boxes and experienced severe pain in his back.  

A December 1999 X-ray study of the cervical spine revealed 
narrowing of the posterior aspects of the C5-6 and C6-7 disc 
spaces.  Degenerative changes were also observed.  

An October 2001 X-ray study of the lumbar spine revealed 
minimal degenerative disk disease with facet osteoarthritis 
at L1-S1.  The study was otherwise unremarkable.  

A November 2001 magnetic resonance imaging of the lumbar 
spine revealed diffuse bulges and degenerative disc disease 
with facet osteoarthritis at L5-S1.  

On March 2004 VA orthopedic examination, the veteran 
complained of longstanding back and neck pain.  The veteran 
indicated that he had experienced such symptoms in service 
and believed his current symptomatology was related to 
symptoms in service.

Pursuant to a review of the record in its entirety and 
physical examination, the examiner concluded that the veteran 
had degenerative neck and back pain.  

In terms of the veteran's neck, the VA examiner stated that 
he could not find any indication in the service medical 
records of neck problems.  As to the back, the examiner noted 
that service X-ray evidence was normal.  

The examiner concluded based on the foregoing that it was 
unlikely that the veteran's low back and neck problems were 
related to service.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Analysis

In order for service connection to be granted, the evidence 
must reflect a nexus between a currently demonstrated 
disability and disease or injury in service.  38 C.F.R. 
§ 3.303.  

The veteran contends that his back and neck disorders are 
related to an incident in service.  The veteran, however, is 
not shown to be competent to render medical opinions upon 
which the Board may rely.  Espiritu, supra.  

The medical evidence reflects no link between any event in 
service and the veteran's current disability of the neck.  In 
the absence of a nexus between the current neck disability 
and service, service connection for this claimed disorder 
must be denied.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of service connection for a 
cervical spine disorder.  Pursuant to a comprehensive medical 
examination in March 2004, there is no competent evidence to 
support the veteran's assertion of having current cervical 
spine disability due to service.  Any assertions of having 
continuous cervical spine symptoms since service also are not 
supported by the medical record. or other competent evidence.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  

The veteran is shown to have suffered low back injuries 
during his extensive period of active service.  While X-ray 
studies in service were negative for acute bony changes in 
service, subsequent studies after service have revealed the 
presence of degenerative changes that would not be 
inconsistent with his reports of ongoing symptoms after the 
service injury.  

In addition, the veteran's assertions of having low back 
problems over the years are supported by a 1978 medical 
report.  As such, the Board finds the evidentiary record to 
be in relative equipoise in showing that the current lumbar 
spine degenerative changes are due to an injury that was 
incurred in service.  By extending the benefit of the doubt 
to the veteran as to this matter, service connection is 
warranted.  



ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for degenerative change of the lumbar 
spine is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


